Citation Nr: 1011516	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  02-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a right 
hip shrapnel injury.


REPRESENTATION

Appellant represented by:	Elie Halpern and Mark Bean, 
Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In March 2006, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. § 
7107(c) (West 2002).

The Board issued a decision in this appeal on February 26, 
2007.  However, in a letter dated in March 2008, appellant's 
attorney asserted that the Board had issued its decision 
without making an effort to obtain relevant ship logs 
pursuant to the duty to assist.  The attorney also thereafter 
provided relevant ship logs from September 1971, which were 
not previously of record.  As a result, in a December 2008 
decision, the Board vacated its decision of February 26, 
2007.  The Board also granted the Veteran's claim for service 
connection for posttraumatic stress disorder (PTSD).  With 
respect to the remaining claim for service connection for 
residuals of a right hip shrapnel injury, the Board remanded 
this matter so that an effort could be made to obtain ship 
logs that could verify the Veteran's assertion that he 
sustained a right hip shrapnel injury during service while on 
board the USS Reeves on or about September 19, 1971.  As 
discussed more fully below, the action requested in the 
Board's remand has been accomplished to the extent possible, 
and the remaining claim is therefore ready for final 
appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran incurred a shrapnel injury to his right hip 
during active service; the Veteran's statements that he 
sustained such an injury to the right hip in service are not 
credible and are outweighed by a lack of contemporaneous 
treatment records and/or ship logs documenting an incident as 
alleged by the Veteran.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right 
hip shrapnel injury have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in 
January 2001 and March 2006.  The January 2001 letter 
informed the Veteran of the type of evidence to submit to 
substantiate his claim in that the letter requested that the 
Veteran submit the dates and places of any treatment at a 
military facility or Department of Veterans Affairs since his 
discharge from active service and any reports from private 
physicians.  This letter informed the Veteran of his and VA's 
respective duties in obtaining evidence, and asked him to 
submit information so that VA could request records of 
private treatment and to submit copies of such treatment if 
he had such in his possession.  The March 2006 letter 
provided the Veteran with notice as to assignment of 
effective dates and disability ratings.  The content of the 
January 2001 and March 2006 letters, and the timing of the 
January 2001 letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice 
can result to the Veteran due to the timing of notice 
regarding assignment of effective dates and disability 
ratings because, as the Board is denying his claim, any 
questions as to these downstream elements are rendered moot.  
By letter in June 2005, the Veteran was again asked to submit 
evidence of his alleged right hip shrapnel injury.

Service treatment records and personnel records are 
associated with the claims file, as are records and reports 
from VA health treatment providers.  The Veteran has not 
requested that VA assist him in obtaining any private medical 
records.  Appropriate VA examinations were afforded the 
Veteran in November 2000.

In his June 2001 notice of disagreement, the Veteran argued 
that VA should obtain ship logs of the U.S.S. Reeves to 
substantiate his claims, and as a result of the Veteran's 
assertion that his shrapnel injury was substantiated by in-
service treatment to his left leg on September 19, 1971, the 
Board remanded the claim so that an effort could be made to 
obtain ship logs for this date.  In response, the RO obtained 
additional ship logs for the period of September 17-20, 1971.  
Consequently, the Board finds that there has been more than 
substantial compliance with the Board's previous remand of 
December 2008.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As demonstrated more fully below, since the Board 
has determined that the Veteran is not a credible historian 
with respect to his assertion that he incurred a shrapnel 
injury to the right hip in service, the Board finds that the 
event as alleged by the Veteran has not been established, and 
thus, there is also no obligation to provide the Veteran with 
additional VA examination and opinion as to whether his right 
hip injury is related to service.  See 38 C.F.R. 
§ 3.159(c)(4)(B) and (C) (2009).  

The Board thus finds that VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran has also not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


II.  Entitlement to Service Connection

The Veteran contends that he currently suffers from back pain 
as the result of a shrapnel injury sustained in September 
1971.  Specifically, he asserts that he was loading shells 
into a three inch gun while on board the USS Reeves, when a 
misfire resulted in shrapnel injury to his right hip.  
Hearing transcript at 5.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

Service treatment records document that the Veteran was 
treated in September 1971 for a contused wound and laceration 
on the posterior lower left leg.  The wound was cleansed and 
dressed with antiseptic ointment and non stick pads and he 
was given a tetanus shot and aspirin.  No mention was made as 
to the source of his left lower leg injury.  Service 
treatment records are silent as to any injury to the 
Veteran's right hip.  A December 1974 discharge report of 
medical examination reflects normal findings except for a 
three inch scar on his mid abdomen.

Post service, the first mention of a metal object in the 
Veteran's hip is found in a February 1996 VA physical therapy 
note relating a history provided by the Veteran that he had 
shrapnel in his right buttock from an injury during service.  
A September 1997 VA orthopedics consult report indicates that 
March 1996 x-rays showed a three-eighths inch piece of 
shrapnel in the upper part of the right gluteal area 
overlying the ilium.  The reporting physician commented that 
he did not believe this object was causing the Veteran's 
complaints of sciatica.  An August 2000 VA outpatient note 
reports that x-rays showed a "clip" in the right lower 
pelvis.  At the time of his VA general medical examination in 
November 2000, the Veteran reported that he and other service 
members were unloading the chamber of a three inch gun, at 
which time there was a backfire of shrapnel that injured 
about three of the people.  The Veteran stated that he 
received "a superficial injury to the right ileum area, was 
treated with a band-aid and shot, and thought nothing of it 
until about ten years later, when an x-ray revealed a small 
piece of shrapnel associated with the anterior aspect of the 
right ileum.  

Six days later, at Veteran's VA PTSD examination in November 
2000, the Veteran now related that a serious trauma occurred 
when the Veteran was "serving on a gun crew of a deck canon 
engaged at firing at the enemy."  The Veteran further stated 
that they experienced a "hot round" in which a shell casing 
exploded prematurely.  The Veteran was reportedly hit by 
metal fragments and another man he was with was badly 
injured.  The Veteran stated that he was treated on board 
ship and eventually returned to duty, but the other man was 
medivaced to a larger ship for care.  The Veteran maintained 
that he eventually returned to duty after considerable 
treatment.  No other post service medical evidence of record 
provides any additional information regarding this metal 
object.

Also of record is a March 2006 letter from the Veteran's 
brother, who served with the Veteran aboard the USS Reeves.  
He reports that the Veteran received an injury to one of his 
legs from a piece of shrapnel from a three inch gun, and 
medical personnel put a band-aid or piece of gauze on the 
wound and sent the Veteran back to duty.  In this same 
letter, the author indicates that he and the Veteran 
typically worked in different areas of the ship and had 
different general quarter's stations.  The author does not 
state that he witnessed this event and he does not state that 
his brother received an injury to his gluteal or hip area.  

At the Veteran's hearing before the Board in March 2006, the 
Veteran testified that while he and other service members 
were engaged in launching "bullets to some place, into the 
country, for what reason, I have not idea," there was a 
misfire, and the Veteran received a wound to his hip area.  
Hearing transcript at 5.  His wound was then cleaned, he 
received a shot and band-aid, and was then sent back on the 
guns.  Hearing transcript at 5-6.  The Veteran further stated 
that he did not discover that he had a retained metallic 
fragment in that area until 1980, at which time a private 
physician noticed it on x-rays.  Hearing transcript at 6.  

Ship logs for the USS Reeves over the period of September 17-
20, 1971, do not identified an incident wherein one or more 
service members received shrapnel wounds as a result of an 
incident involving a three inch gun.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence shows that the 
Veteran did not sustain a shrapnel injury to his right hip 
during service.  Service treatment records from September 
1971 report treatment for a contused wound and laceration of 
the Veteran's left lower leg, not his right hip.  Competent 
evidence provided by the veteran's brother is limited to that 
which he has actually observed.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  As there is no evidence that the 
Veteran's brother observed this injury, his statement is not 
competent evidence of the occurrence of the injury.  Even 
leaving aside the competency of the statement, the statement 
could only be probative of that already of record; that the 
Veteran suffered a minor injury to his leg during service, 
not his hip.

Furthermore, the Veteran's own statements provide evidence 
that he did not suffer a shrapnel injury to his right hip 
during service.  In a March 2003 statement describing the 
alleged shrapnel injury, the Veteran stated that he did not 
remember receiving an injury to his right hip during service.  
Rather, he bases his alleged in-service hip injury on x-rays 
taken for complaints of low back pain many years after 
service.  During the March 2006 hearing before the Board, the 
Veteran testified that 1980 x-rays revealed shrapnel in his 
right hip and a doctor asked him why he had not mentioned 
being shot.  Hearing transcript at 6.  He further testified 
"[a]nd I didn't know.  And I later see him and he showed me 
the pictures.  And I says, well, the only think I ever recall 
about that injury from the military, and didn't think much of 
it."  From this testimony, the Board finds it clear that the 
Veteran was unaware of any injury to his hip during service 
and only many years later arrived at the conclusion that he 
had suffered a right hip shrapnel injury in order to explain 
the presence of this metal object found on x-rays.  While the 
Board does not doubt that there is a metal fragment lodged 
near the Veteran's left hip, the nature and origin of that 
fragment is unknown and its relationship to service has been 
arrived at only by pure speculation.

Although the Veteran stated in the March 2003 statement that 
he was unaware of an injury to his hip during service, he 
testified at the March 2006 hearing that he remembers being 
injured and bleeding in the hip area.  Similar discrepancies 
exist when comparing the Veteran's report of a superficial 
injury during the shell unloading process that was not 
discovered until years later (at his November 2000 VA general 
medical examination), with his report of more severe injury 
that was incurred as a result of a misfire while firing on 
the enemy that required considerable treatment (at his 
November 2000 PTSD examination six days later).  This latter 
characterization is contradicted both by his March 2003 
statement, and by the September 1971 service treatment 
records reporting an injury to the Veteran's lower left leg, 
not his right hip.  Furthermore, the earlier statement, made 
in March 2003, that the Veteran did not realize that his hip 
had been injured and his surprise at the discovery of the 
metal fragment after service, casts the credibility of his 
testimony about this event in an unfavorable light.  The 
Board affords considerably greater probative value to the 
contemporaneous service treatment record than the Veteran's 
recalled account, thirty-five years later.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  The Board finds that the credibility of the 
Veteran's statements concerning the subject incident is 
further undermined as a result of the Veteran's inconsistent 
statements regarding the number of service members injured in 
the incident, which varies between a discussion of just the 
Veteran, one additional service member who had to be 
medivaced due to the severity of his injuries, and as many as 
three other crew members.  

Finally, while there is also no indication of any chronic 
right hip problem during service, the Veteran's statements 
(and those of his brother) may be considered for the purpose 
of determining whether service connection is warranted based 
on continuity of symptomatology.  However, as was noted 
above, the brother's statement only supports the initial 
incurrence of a minor injury to one of the Veteran's legs 
during service, not his right hip.  In addition, as noted 
above, the Veteran has not consistently reported his initial 
awareness of an injury to the right hip, much less its 
continued presence since service.  Thus, although the Board 
does not doubt the sincerity of the Veteran's belief that the 
small metallic fragment in his right hip has been present 
since service, the evidence contains many inconsistencies 
that diminish the reliability of the Veteran's current 
recollection.  Accordingly, in assessing entitlement to 
service connection for residuals of a right hip shrapnel 
injury based on continuity of symptoms, the Board finds that 
such a theory of entitlement is unwarranted based on issues 
of credibility, and that it is further outweighed by a lack 
of verification by contemporaneous treatment records and/or 
the ship logs for the USS Reeves.  

Because the preponderance of the evidence shows that the 
Veteran did not sustain a shrapnel injury to his right hip 
during service, his claim for service connection for 
residuals of a shrapnel injury of the right hip must be 
denied.


ORDER

Entitlement to service connection for residuals of a right 
hip shrapnel injury is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


